This is an action of indebitatus assumpsit by the state of Alabama against appellant Alabama Warehousing Company, incorporated under the laws of Delaware, and qualified under the laws of Alabama to engage in the business of storing cotton for compensation, to recover $100, the privilege or license tax, alleged to be due the state for the tax year 1931-1932, under schedule 114 of section 361 of the General Revenue Law. Gen. Acts of 1919, p. 436.
The defendant interposed the general issue and special plea 2, which appears in the reporter's statement of the case.
The state demurred to plea 2, on grounds, among others, that the Congress exceeded its powers in the enactment of the "United States Warehouse Act" (USCA title 7, c. 10 §§ 241-273, 39 Stat. 486); and that "the plea sets up a state of facts which show that the license required by the State of Alabama is not directly a burden upon interstate commerce, and that the State has the right, in the exercise of its police power, to require the license in question." The demurrer was overruled, and issue was joined by the state on the pleas. The case then proceeded to trial before the court sitting without a jury, resulting in a judgment in favor of the plaintiff, from which the defendant prosecutes this appeal.
There are but three assignments of error in the record, to wit:
"1. The Court erred in rendering judgment for the plaintiff (Appellee).
"2. The Court erred in not rendering judgment for the defendant (Appellant).
"3. The Court erred in rendering judgment for the plaintiff (Appellee) and against the defendant (Appellant) for the sum of One Hundred ($100.00) Dollars."
The contention of the appellant is that the Congress in the enactment of the "United States Warehouse Act" was well within the authority vested in the Congress by the commerce clause of the Federal Constitution, and that the effect of the act, and the regulations in pursuance thereof, occupied the entire field of regulating and licensing of warehouses handling commodities intended to pass into interstate commerce, and this operates to exclude the power of the state to tax the privilege. The appellee confines its argument to the same question; its main contention being that the act is unconstitutional and void.
As we view the record, neither of these questions is presented by this appeal. The circuit court, by overruling the demurrer to the defendant's plea, determined the issues of law presented by the plea and the demurrer thereto in favor of the appellant; and it is *Page 261 
well settled that this court on appeal will not consider the constitutional validity of statutes, unless the question is presented and is essential to a disposition of the case. State ex rel. Crumpton v. Montgomery et al., Excise Commissioners,177 Ala. 212, 59 So. 294; Fitzpatrick v. State, 169 Ala. 1,53 So. 1021.
There is no insistence in the brief and argument filed by the appellant that the evidence does not support the averments of the complaint, or that it proves, without dispute, the averments of the special plea. The judgment will therefore be affirmed.
Affirmed.
ANDERSON, C. J., and THOMAS and KNIGHT, JJ., concur.